Citation Nr: 0105433	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  98-05 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for partial paralysis of the face with 
blurred vision, speech alteration, enlargement of the nose 
and right eye.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for impotence.

3.  Entitlement to an increased rating for service-connected 
residuals of a back injury, including arthritis and 
degenerative disc disease, currently rated 40 percent 
disabling.

4.  Entitlement to an increased original rating for service-
connected residuals of a right leg injury, including 
arthritis, currently rated 20 percent disabling.

5.  Entitlement to an increased original rating for service-
connected residuals of a left leg injury, including 
arthritis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 1996 the Board granted entitlement to service 
connection for the residuals of injuries to the right leg, 
including arthritis to the right knee, the residuals of 
injuries to the left leg, including arthritis to the left 
knee, and the residuals of injuries to the back, including 
arthritis and degenerative disc disease.

In an August 1996 rating decision, the RO implemented the 
Board's July 1996 decision and assigned a 10 percent 
disability rating for the residuals of injuries to the right 
leg, including arthritis to the right knee, effective from 
September 25, 1991, a 10 percent disability rating for the 
residuals of injuries to the left leg, including arthritis to 
the left knee, effective from September 25, 1991, and a 40 
percent disability rating for the residuals of injuries to 
the back, including arthritis and degenerative disc disease, 
effective from September 25, 1991.

In September 1996 and in December 1996 the veteran submitted 
correspondence that may be construed as a notice of 
disagreement as to the compensation level assigned for the 
service-connected knee disorders.  The United States Court of 
Appeals for Veterans Claims (Court) has held that separate or 
"staged" schedular disability ratings may be assigned 
subsequent to an initial award of service connection based 
upon the facts in each case.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes, however, that the veteran expressed no 
dissatisfaction with the assigned disability rating for his 
service-connected back disability and expressed no desire to 
appeal that determination.  See 38 C.F.R. §§ 20.200, 20.201, 
20.300 (2000).  Therefore, the initial rating determination 
as to that matter is final and the rule in Fenderson is 
inapplicable to this issue.  See 38 C.F.R. §§ 3.104, 20.1103 
(2000).

In September 1997 the RO continued the 10 percent disability 
rating for the residuals of injuries to the right leg, 
including arthritis to the right knee, the 10 percent 
disability rating for the residuals of injuries to the left 
leg, including arthritis to the left knee, and the 40 percent 
disability rating for the residuals of injuries to the back, 
including arthritis and degenerative disc disease.  The 
veteran submitted a notice of disagreement from that decision 
in February 1998 and perfected his appeal subsequent to the 
issuance of a statement of the case in April 1998.

In February 1999 the RO denied entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
partial paralysis of the face with blurred vision, speech 
alteration, and enlargement of the nose and right eye, and 
impotence.  The veteran submitted a notice of disagreement 
from that decision in April 1999 and perfected his appeal in 
August 1999.

The Board notes that correspondence indicates that the issue 
of entitlement to a total disability rating based upon 
individual unemployability has been addressed by the RO and 
that the records associated with that action are maintained 
in a temporary file.  While a claim for individual 
unemployability, in general, may not be "inextricably 
intertwined" with an increased rating claim on appeal, the 
Board finds the contents of the temporary file should be 
added to the veteran's claims file.  See Vettese v. Brown, 7 
Vet. App. 31, 35 (1994).  This matter is referred to the RO 
for appropriate action.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand of the issues as to entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 is required.  

The Board notes that in a January 2001 brief in support of 
the appeal the veteran's representative requested that the 
entire medical file covering the veteran's September 1996 
surgery be obtained and associated with the record.  VA 
medical records are held to be within the Secretary's control 
and are considered to be a part of the record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The Board also notes that the veteran's service-connected 
knee disabilities are presently rated under Diagnostic Code 
5257 and that medical evidence includes diagnoses of 
degenerative joint disease of the knees.  The Court has held 
that disability ratings for lateral instability or recurrent 
subluxation of the knee under Diagnostic Code 5257 do not 
preclude a separate additional rating for arthritis or 
limitation of motion due to arthritis.  See VAOPGCPREC 23-97; 
Esteban v. Brown, 6 Vet App 259, 261 (1994).

In addition, at his personal hearing in August 1999 the 
veteran testified he had been awarded Department of Health 
and Human Services, Social Security Administration (SSA) 
disability benefits and indicated that medical evidence 
relevant to his service-connected disabilities was included 
in the record regarding that claim.  The Court has held that 
where there is notice of pertinent medical evidence 
associated with a SSA disability claim VA has a duty to 
acquire a copy of that decision and the supporting medical 
documents.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-
3 (1992).  Therefore, the Board finds additional development 
is required prior to appellate review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for the disabilities 
at issue, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  

Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  The RO 
is specifically requested to obtain the 
VA medical file pertaining to the 
veteran's September 1996 surgery.  All 
records obtained should be added to the 
claims folder.

2.  The RO should obtain from the SSA 
records pertinent to the veteran's 
disability claim as well as the medical 
evidence relied upon for that 
determination.  All records obtained 
should be added to the claims folder. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.  The RO 
should consider all applicable laws and 
regulations, including entitlement to 
separate additional ratings for arthritis 
of the knees.  See VAOPGCPREC 23-97; 
Esteban, 6 Vet. App. at 261 (1994).  

The issues of entitlement to increased 
original ratings for service-connected 
residuals of a right leg injury, including 
arthritis, and service-connected residuals 
of a left leg injury, including arthritis, 
should include consideration of the rule 
in Fenderson, 12 Vet. App. 119.

If the RO finds that additional VA 
medical examinations are necessary in 
order to decide the above-described 
claims, such examinations should be 
scheduled and conducted.


If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




